DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Lofink et al (US 6,217,447).
Re claim 5, Lofink discloses a card game system comprising:	a card distributor that is configured to house a set of playing cards that each includes a respective code representing a respective number of the respective card (fig. 2, card shoe 22 holds cards that includes a barcode representing the identity of the card that is read by scanner 32, col. 4:35-54), from which the playing cards of the set are distributable during each of one or more games to provide a plurality of game sets (4:55-62, the dealer deals cards from the shoe), and that includes:	a sensor (fig. 2, control ball 36 senses player inputs and therefore is a sensor);	an output (41a-c);	a card reader (32), wherein the card reader is configured to read the respective codes from the cards (4:35-54); and	a control unit (processor 34);	wherein the control unit is configured to perform the following for each of the one or more games:	for each of the cards distributed during the respective game:	determine whether the respective card is distributed for a Banker or a Player (4:55-62, the data signals generated by the scanner are processed to allocate the scanned cards to the Banker or Player hand); and	store the respective number represented by the respective code of the card that is read by the card reader in association with whichever of the Banker and the Player for which the distribution of the respective card has been determined (5:30-31);.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lofink in view of Allison (US 2008/0217905).
Re claim 6, Lofink discloses a card game system, but does not explicitly disclose the use of a plurality of decks packed and sealed in a single package. Allison teaches the practice of packaging and sealing decks of cards before being provided to casinos (see pars. [0035] and [0041]). Since cards tend to wear out due to high usage, new playing card decks are used, and these new decks of cards are packaged and sealed so that it is readily apparent whether they have been opened prior to purchase.	It would have been obvious to an artisan of ordinary skill at the time the invention was filed to provide decks of playing cards packed and sealed as taught by Allison in order to provide casinos with fresh new playing cards that are easy to detect whether they have been tampered with, increasing the security and safety of the card games using said cards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stardust discloses the handling of new decks of playing cards. Hill teaches a card system that includes a new deck option.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715